     Case 3:17-cv-01051-WQH-JLB Document 29 Filed 11/27/19 PageID.15559 Page 1 of 2



 1    BENJAMIN L. COLEMAN
      California State Bar No. 187609
 2    blc@colemanbalogh.com
      TODD W. BURNS
 3    California State Bar No. 194937
      todd@burnsandcohan.com
 4    1350 Columbia Street, Suite 600
      San Diego, California 92101
 5    Telephone: (619) 236-0244
      Facsimile: (619) 768-0333
 6
      Attorneys for Petitioner Steven Bell
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10                          (HONORABLE WILLIAM Q. HAYES)
11    STEVEN M. BELL,                          )     Case No. 17-cv-1051 WQH
                                               )
12                        Petitioner,          )
                                               )
13            vs.                              )     PETITIONER STEVEN M.
                                               )     BELL’S QUARTERLY FILING
14    RONALD DAVIS, Warden of San              )     RE STATUS OF STATE HABEAS
      Quentin State Prison,                    )     PROCEEDINGS, PER COURT’S
15                                             )     NOVEMBER 1, 2018 ORDER
                          Respondent.          )
16                                             )
17            On November 1, 2018, the Court granted Petitioner Steven M. Bell’s motion
18    to stay and abey these proceedings to allow him to exhaust issues in state court. See
19    Docket #24. That order requires Mr. Bell to “file a report with this Court every 90
20    days [after filing the new state petition] to inform the Court of the status of the state
21    court proceedings.” The last such status report was filed by Mr. Bell on August 27,
22    2019.
23            As indicated in Mr. Bell’s May 28, 2019 status report, on May 22, 2019, the
24    California Supreme Court transferred Mr. Bell’s petition to the San Diego Superior
25    Court, under California Penal Code §1509(a).
26            On July 15, 2019, the San Diego Superior Court issued a Notice of Intent to
27    Dismiss, indicating that it tentatively intended to dismiss Mr. Bell’s most recent
28    habeas petition under California Penal Code §1509(d), which states that “a successive
     Case 3:17-cv-01051-WQH-JLB Document 29 Filed 11/27/19 PageID.15560 Page 2 of 2



 1    [habeas] petition . . . shall be dismissed unless the court finds, by the preponderance
 2    of all the evidence, whether or not admissible at trial, that the defendant is actually
 3    innocent of the crime which he or she was convicted or is ineligible for the sentence.”
 4    The Superior Court authorized Mr. Bell to file an informal response to its Notice of
 5    Intent to Dismiss, and Mr. Bell was prepared to do that by the deadline of September
 6    23, 2019.
 7          However, on September 19, 2019, the State filed a motion to stay the Superior
 8    Court habeas proceedings pending an opinion by the California Supreme Court in In
 9    re Friend, Case No. S256914. It appears from the issues presented indicated on the
10    California Supreme Court’s website that In re Friend will decide important issues for
11    state habeas proceedings, such as whether (1) California Penal Code §1509(d) applies
12    to Mr. Bell’s most recent (i.e., second) petition, and (2) if not, should his petition be
13    sent back to the California Supreme Court for decision. Accordingly, Mr. Bell joined
14    the State’s request to stay the proceedings and asked that a briefing schedule be set
15    to address relevant issues after the opinion in In re Friend is issued.
16          In an order filed on October 11, 2019, the San Diego Superior Court granted
17    the motion to stay the state habeas proceedings. That stay will expire on the date that
18    an opinion in In re Friend is issued. After that, Mr. Bell will have 45 days to file his
19    informal response, and the State will have 30 days to reply. Alternatively, the parties
20    may ask for any other appropriate relief warranted by the opinion in In re Friend.
21          There are no other significant developments to report to this Court.
22                                                   Respectfully submitted,
23
24    Date: November 27, 2019                        /s/ Todd W. Burns
                                                     Counsel for Steven M. Bell
25
26
27
28


                                                 2
